Citation Nr: 1824306	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  13-22 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a service-connected left ankle disability.

2.  Entitlement to service connection for depressive disorder, to include as secondary to a service-connected left ankle disability.

3.  Entitlement to service connection for a disability of the left distal fibular, to include as secondary to a service-connected left ankle disability.

4.  Entitlement to a disability rating in excess of 10 percent for the service-connected left ankle disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Veteran represented by:	Christopher Loiacono


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1975 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2012 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board on his August 2013 and November 2014 VA Form 9s.  However, in a subsequent communication received in February 2018, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

As the Veteran is challenging the disability rating assigned for his left ankle, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board has jurisdiction over the TDIU claim as a part of his increased rating claim.

The issues of service connection for the left distal fibula, an increased rating for the left ankle, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is likely the result of his service-connected left ankle disability.

2.  The Veteran's depressive disorder is likely the result of his service-connected left ankle disability and his now service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for a lumbar spine disability.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for service connection are met for depressive disorder.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Veteran's claims for service connection for a lumbar spine disability and depressive disorder are granted herein, any error related to the VA's duty to notify and assist is moot for this issue.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2017).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

With regard to present disabilities, a November 2011 VA examination report noted degenerative changes of the lumbar spine and May 2013 and May 2014 VA examination reports diagnosed the Veteran with depressive disorder NOS and unspecified depressive disorder.  The first elements of Shedden/Caluza and Wallin are met for both claims.

With regard to an in-service event, the Veteran's service treatment records include a January 1977 complaint of back pain, 6 months after the onset of left ankle pain.  The second element of Shedden/Caluza is met for the lumbar spine claim.  The service treatment records are negative for any psychiatric complaints.  However, the Veteran does not claim that either of these disorders began in service.  Rather, he claims that his lumbar spine disability is secondary to his service-connected left ankle disability and that his depressive disorder is secondary to his left ankle and lumbar spine disabilities.  As the left ankle is already service-connected and service connection for the lumbar spine is granted herein, the second element of Wallin is met for both claims.  

The remaining question is whether there is a medical nexus between the Veteran's (1) service-connected left ankle disability and currently diagnosed lumbar spine disability, and (2) his left ankle and lumbar spine disabilities and his currently diagnosed depressive disorder.  

With regard to the lumbar spine, the Veteran submitted a July 2013 private medical opinion linking his current low back symptoms to his service-connected left ankle disability and resulting altered gait.  This is supported by the January 1977 service treatment record showing the initial onset of low back pain 6 months after the left ankle injury and August 2010, September 2010, and August 2011 private positive opinions.  A November 2011 VA examiner provided a negative nexus opinion for the Veteran's low back disability secondary to his service-connected left ankle disability, relying in part on a lack of back symptoms for many years after the in-service left ankle injury.  However, the examiner failed to address the in-service back complaint, supporting the onset of low back symptoms within 6 months of the left ankle injury.  This oversight limits the probative value of the negative opinion.

In light of the private positive opinions and the limited probative value of the negative VA opinion, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current lumbar spine disability is related to his service-connected left ankle disability.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for a lumbar spine disability is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

With regard to depressive disorder, the Veteran was provided VA examinations in May 2013 and May 2014.  The May 2013 VA examiner did not link the Veteran's depressive symptoms solely to his service-connected left ankle disability.  Rather, the examiner noted the role of the Veteran's low back disability in his development of depression.  As discussed above, the low back disability is now service-connected.  Similarly, the May 2014 VA examiner opined that the Veteran's depressive disorder was secondary to his left ankle and lumbar spine disabilities.  There are no negative opinions to contradict these opinions.

In light of the private VA opinions and the lack of negative evidence, the Board finds that the evidence is, at a minimum, in equipoise regarding the question of whether the Veteran's current depressive disorder is related to his service-connected left ankle disability and now service-connected lumbar spine disability.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for depressive disorder is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is granted.

Entitlement to service connection for depressive disorder is granted.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's remaining claims.  

With regard to the left distal fibula claim, the Veteran has not been afforded a VA examination to address whether he has a left distal fibula disorder and, if so, whether it was caused or aggravated by his service-connected left ankle disability.  This claim must be remanded for a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the left ankle claim, the most recent VA examination notes that the Veteran reported flare ups of left ankle symptoms that caused sharp pain.  Although the examiner noted these complaints, he indicated that the examination was not performed during a flare up and failed to provide any estimate of the Veteran's functional loss during flare ups based on information in the medical records and elicited from the Veteran.  The examiner must provide such an estimate.  As such, the claim must be remanded for a new VA examination that adequately addresses the Veteran's reported flare ups.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

Additionally, the Veteran's TDIU claim is based in part on the functional effects of his service-connected left ankle disability.  As such, the development and readjudication of the left ankle claim may affect the resolution of the TDIU claim.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The AOJ must readjudicate the increased rating claim before readjudicating the TDIU claim. 

Finally, as the case is being remanded, the AOJ should attempt to obtain any outstanding VA and/or private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any updated treatment records from the Jackson VA Medical Center and any other VA facilities identified by the Veteran.  

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding private treatment records relating to his claims on appeal.  The Veteran should specifically be asked to provide a release for any physical therapy records from the period following his March 2005 left ankle injury.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any relevant treatment records in his possession.

3.  Thereafter, the Veteran should be scheduled for a VA examination(s) with an appropriate examiner(s) to address the nature and etiology of his claimed left distal fibula disability and to determine the current nature and severity of his service-connected left ankle disability.  The examiner(s) must review the entire claims file and the examination report(s) must reflect that such a review was conducted.  

With regard to the left distal fibula claim, the examiner must indicate whether the Veteran has a left distal fibula disability that is separate from his service-connected left ankle disability.  For any separately diagnosed disability, he or she must state whether it is at least as likely as not (a 50 percent probability or greater) that such a disorder was caused or aggravated by a service-connected disability.  The examiner should specifically address whether the Veteran's service-connected left ankle disability pre-disposed him any current left distal fibula disability.

With regard to the left ankle claim, the examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected left ankle disability.  All appropriate testing, including range of motion, should be performed.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, and if so, the examiner must estimate range of motion during flares.  IF THE EXAMINATION DOES NOT TAKE PLACE DURING A FLARE, THE EXAMINER MUST GLEAN INFORMATION REGARDING THE FLARES' SEVERITY, FREQUENCY, DURATION, AND FUNCTIONAL LOSS MANIFESTATIONS FROM THE VETERAN, MEDICAL RECORDS, AND OTHER AVAILABLE SOURCES.  EFFORTS TO OBTAIN SUCH INFORMATION MUST BE DOCUMENTED.  If there is no pain and/or no limitation of function, such facts must be noted in the report.

The examination should also record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After completing the above actions and implementing the Board's above grants of service connection, the Veteran's remanded claims should be readjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


